Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction/Election
The Applicant’s election, without traverse, of claims 1-8 has been acknowledged.  The restriction is hereby FINAL.  Accordingly claims 1-8 have been considered on the merit.  The Applicant reserves the right to file divisional application for the non-elected invention.  However, for compact prosecution, the Applicant is suggested to cancel the non-elected claims 9-17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US 20130249329, herein ‘Yamada’) in view of Shropshire (US 5411115, herein ‘Shropshire’).
Yamada discloses a motor comprising: a rotor [3] having a rotation shaft [32] and a drive magnet [31]; a stator [2] which is formed in a tube shape and is disposed on an outer peripheral side of the rotor; a resin sealing member [10] made of a resin, wherein one direction in an axial 


    PNG
    media_image1.png
    618
    1200
    media_image1.png
    Greyscale

RE claim 7, wherein the cover [42], an annular ring portion disposed radially inward of the cover portion is formed, and in a first direction side portion of the resin sealing member [10], a contact surface is formed radially for contact with an outer peripheral surface of the ring portion (see para. 18-40, FIG. 1 B).
Yamada substantially discloses the claimed motor, except for the resin sealing member is formed with a plurality of protrusions which protrude from an outer peripheral face of the resin sealing member toward an outer side in a radial direction of the rotor, wherein a portion of the cover member on a side in the second direction is formed to be a cover part in a tube shape which covers the resin sealing member from an outer peripheral side, wherein the cover part is formed with a plurality of notch sections which are cut out from an end in the second direction of the cover part to the first direction, a plurality of engagement grooves which extend to one side in a circumferential direction of the rotor from respective end sides in the first direction of the plurality of notch sections and are respectively engaged with the plurality of protrusions, and a stopper which restricts a movement of the cover member to the other side in the circumferential direction in a state in which the protrusions are engaged with the engagement grooves, and wherein a width in the circumferential direction of each of the notch sections is wider than a width in the circumferential direction of each of the protrusions.
Shropshire teaches a sealing component [20] being covered by a covering component [35], wherein the two components are attached via an attaching mechanism (see column 3, line 60 to column 5, line 10, Figs. 1-5), wherein the attaching mechanism comprises a plurality of protrusions [24] are formed protruding from an outer peripheral surface of the first member [20] (corresponding to the resin sealing member in the present application) toward a radially outer side; a plurality of cutout portions are cut from a lower (i.e., second-direction) end toward an upper (i.e., first-direction) end of a main body portion [35] (corresponding to the cover member in the present application) of the first member [30] (corresponding to the cover member in the present application), forming a plurality of engagement grooves [37] extending from a side laterally circumferential to an upper end of each of the plurality of cutout portions, the plurality of engagement grooves [37] being engaged by the plurality of protrusions [24], respectively; in a state where the projection [24] is engaged with the engagement groove [37], there is a stopper [38] (i.e., locking slot portion) that restricts the movement of the first member [30] to the other side in the circumferential direction.

    PNG
    media_image2.png
    835
    971
    media_image2.png
    Greyscale

Those skilled in the art would understand that the Shropshire important teaching concept of configuring a snap-fit mechanism for attaching the housing and the cover together without additional fastening elements.  Furthermore, in order to facilitate the protrusion entering the engagement groove through the cutout portion such that the width of the cutout portion in the circumferential direction is larger than the width of the protrusion, it is an obvious design choices within ordinary skills in the art.
Hence, it would have been obvious to one skilled in the art before the effective filing date of the present application to modify the prior art motor by configuring the resin sealing member is formed with a plurality of protrusions which protrude from an outer peripheral face of the resin sealing member toward an outer side in a radial direction of the rotor, wherein a portion of the cover member on a side in the second direction is formed to be a cover part in a tube shape which covers the resin sealing member from an outer peripheral side, wherein the cover part is formed with a plurality of notch sections which are cut out from an end in the second direction of the cover part to the first direction, a plurality of engagement grooves which extend to one side 
RE claim 5, Yamada discloses the motor cover [42] is configured with axially extended portion [421] that engages with the notch [6] of the resin sealing member [10] by a bent tip of the axially extended portion [421].  By applying this important teaching concept, it would have been obvious to one skilled in the art before the effective filing date of the present application to modify the prior art motor by configuring at least one of side faces on a first direction side of the engagement grooves and side faces on the second direction side of the engagement grooves is formed with a protruding part which protrudes in the axial direction.  Doing so would ensure stable attachment therebetween the resin sealing member and the cover.
RE claim 8, it would have been obvious to one skilled in the art before the effective filing date of the present application to modify the prior art motor by providing an adhesive filling space into which an adhesive is filled is formed in the radial direction between an outer peripheral face of the resin sealing member on the first direction side with respect to the protrusions and an inner peripheral face of the cover part on the first direction side with respect to the protrusions, and the adhesive is filled in the adhesive filling space.  Doing so would further enhance attachment therebetween the resin sealing member and the cover as well as completely .

Allowable Subject Matter
Claims 2-4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030.  The examiner can normally be reached on M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/TRAN N NGUYEN/Primary Examiner, Art Unit 2834